Citation Nr: 0900975	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with polyneuropathy.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertensive cardiovascular disease.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension with hypertensive retinopathy.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.

5.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH) as secondary to diabetes mellitus.

6.  Entitlement to a total disability rating as due to 
individual unemployability.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1981.  This case comes to the Board of Veterans' 
Appeals (Board) from July and December 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

It is noted that while the veteran was previously denied 
service connection for an enlarged prostate gland, that the 
current claim for service connection for BPH as secondary to 
service-connected diabetes mellitus is a new claim as the 
prior claim was not considered on a secondary service 
connection basis nor for the specific condition of BPH.

The issues of entitlement to a compensable rating for 
erectile dysfunction and entitlement to a total disability 
rating due to individual unemployability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's diabetes 
mellitus has not required regulation of his activities 
despite requiring oral medication and a restricted diet.

2.  For the entire period on appeal, the evidence indicates 
that the veteran sustained a workload of 8 METs (metabolic 
equivalents), left ventricular hypertrophy was found on 
echocardiogram, and no evidence was found of left ventricular 
dysfunction or an episode of acute congestive heart failure 
in the past year.

3.  For the entire period on appeal, the veteran's blood 
pressure has not shown any measurements of diastolic pressure 
of 110 or greater or systolic pressure of 200 or greater.

4.  The evidence of record does not support the conclusion 
that the veteran has BPH that is related to service or 
otherwise shown to be related to service or herbicide 
exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus with polyneuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.119, Diagnostic Code (DC) 7913 (2008).

2.  The criteria for an initial rating of 30 percent, but no 
higher, for hypertensive cardiovascular disease have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.119, DC 7007 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for hypertension with hypertensive retinopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.104, DC 7101(2008).

4.  BPH was not incurred or aggravated as a result of active 
service or herbicide exposure therein.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims for initial disability ratings arise 
from his disagreement with the initial evaluation following 
the grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist regarding those claims for 
increased ratings, VA has associated with the claims folder 
the veteran's private treatment records and he was afforded 
formal VA examinations.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

With regards to the claim for service connection, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in September 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2007 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained private treatment records and service 
medical records.  While he was not afforded a VA medical 
examination regarding this claim, none is necessary.  The 
veteran has not submitted any medical evidence suggesting a 
relation between his service and his current treatment for 
BPH.  Without such a nexus opinion, no VA examination is 
necessary to have been afforded the veteran prior to 
adjudication of his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate DCs identify the 
various disabilities and contain each disability's rating 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

DIABETES MELLITUS WITH POLYNEUROPATHY

The veteran is currently rated as 20 percent disabled due to 
diabetes mellitus and noncompensable complications under DC 
7913.  DC 7913 allows for the next higher rating of 40 
percent where diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  The threshold 
requirement is the regulation of activities.  The evidence 
must demonstrate that he has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  
See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining 
"regulation of activities," as used by VA in DC 7913).  Note 
1 following DC 7913 indicates that any compensable 
complications shall be evaluated separately but that 
noncompensable complications (polyneuropathy in this case) 
will remain associated with diabetes mellitus.

Here, the veteran underwent a VA examination to determine the 
severity of his diabetes mellitus in December 2005.  At that 
time, the veteran indicated that he was on a restricted diet 
and took oral medication for his diabetes.  He explicitly 
denied having any regulation or restriction regarding his 
activities.  Nothing in the remaining medical evidence 
suggests such regulation of activities.  In addition, at the 
July 2004 VA examination, the veteran reported not being 
restricted in any activities despite tiring easily.

Without a showing of regulation of activities as required by 
treatment for diabetes mellitus, a 40 percent disability 
rating is not warranted.  Therefore, the veteran's claim for 
an increased rating for diabetes mellitus must be denied.

The veteran is service connected for several disabilities as 
related to his diabetes.  These include each of the following 
issues which have 10 percent disability ratings - 
hypertensive cardiovascular disease and hypertension with 
hypertensive retinopathy - as well as erectile dysfunction 
and polyneuropathy which are noncompensably rated.  Erectile 
dysfunction is discussed in the remand portion below and 
polyneuropathy has not been appealed as a separate issue.

HYPERTENSIVE CARDIOVASCULAR DISEASE

The veteran is currently rated as 10 percent disabled under 
DC 7007.  Under DC 7007, the next higher rating of 30 percent 
is warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray study.  38 C.F.R. § 4.104, DC 7007.

At the December 2005 VA examination mentioned above, the 
veteran underwent testing to determine the severity of his 
heart condition.  That testing revealed that at 8 METS, he 
registered as functional class 1 and that continual 
medication was required.  The veteran reported having had no 
trauma to the heart in his medical history.

In September 2005, the veteran underwent an echocardiogram 
which indicated concentric left ventricular hypertrophy with 
good wall motion and contractility and good systolic 
function.  The stress test conducted at that time resulted in 
the veteran's being noted to have reached METs 8 with fatigue 
at the end.  The physicians indicated that he is able to 
generally perform activities and exercises from METs 2 to 
METs 6 only.

The remaining private treatment records for the period on 
appeal show diagnoses of hypertensive cardiovascular disease 
but no other testing is shown to have taken place.  Also, no 
evidence of acute trauma to the heart was noted in these 
records.

Despite the evidence showing the veteran to be able to 
sustain a workload of METs 8 despite being advised to go no 
further than METs 6, he was also noted to have hypertrophy of 
the left ventricle.  As hypertrophy has been shown on 
echocardiogram, a rating of 30 percent is warranted.

The next higher rating under DC 7007 is a 60 percent 
disability rating.  That rating requires findings of more 
than one episode of acute congestive heart failure in the 
past year, workload of greater than 3 METs but not greater 
than 5 METs resulting in dypsnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104 DC 7007.

Here, the evidence as seen above suggests none of the 
criteria upon which a rating in excess of 30 percent can be 
based.  There are no findings of episodes of acute heart 
failure in the past year.  The evidence indicates that he is 
able to sustain a workload in excess of 5 METs before having 
any symptoms.  And, finally, while there is evidence of left 
ventricular hypertrophy, no evidence of left ventricular 
dysfunction was found.  In sum, the weight of the credible 
evidence demonstrates that the veteran's hypertensive 
cardiovascular disease did not warrant a rating in excess of 
30 percent disabling for the period under consideration.

HYPERTENSION WITH HYPERTENSIVE RETINOPATHY

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.104 DC 7101 for hypertensive vascular disease.  
The next higher rating of 20 percent is warranted where the 
veteran displays either 1) diastolic pressure predominantly 
110 or more, or 2) systolic pressure predominantly 200 or 
more.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. note (1).  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

During the period on appeal, the veteran's blood pressure was 
noted to have been measured at VA examinations and repeatedly 
in private treatment records.  The VA examination conducted 
in December 2005 and mentioned above included three blood 
pressure measurements.  Those measurements were 140/90, 
140/80, and 130/90.  The private treatment records record 
blood pressure measurements ranging from diastolic pressure 
of 80 to 100 and systolic pressure of 120 to 160.
From those readings, at no time was the veteran's diastolic 
pressure more than 110 and at no time was the veteran's 
systolic pressure more than 200.  As a result, the veteran's 
hypertension does not more nearly approximate a rating in 
excess of 10 percent and the veteran's claim must be denied.

CONCLUSION

The Board has considered the veteran's statements regarding 
the claims for increased ratings.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In making its determination, the Board has focused 
on the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
and the veteran's subjective complaints of increased 
disabilities.

Lastly, in reaching these decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008).  The Board finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  In this 
case, there has been no assertion or showing by the appellant 
that his service-connected disabilities on appeal have 
necessitated frequent periods of hospitalization during the 
period on appeal.  While it can be argued that the veteran's 
disabilities on appeal have interfered with his 
employability, the evidence of record simply does not support 
a conclusion that any such impairment is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




Claim for Service Connection

The veteran claims entitlement to service connection for BPH.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

In addition to the foregoing regulations on direct service 
connection, service connection can also be established under 
presumptive provisions.  In particular, presumption applies 
to disease(s) associated with exposure to certain herbicide 
agents.  Under 38 C.F.R. § 3.307(a)(6), a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d).  In other words, if a veteran was exposed 
to an herbicide agent during active service, then any disease 
that he has incurred, if found under 38 C.F.R. § 3.309(e), 
shall be service connected, even though there is no record of 
such disease during service if manifested to a degree of 10 
percent or more.  

BPH is not listed as one of the diseases that must be 
manifested to the required degree within one year of the date 
the veteran last served in Vietnam.  38 C.F.R. §§ 3.307, 
3.309(e) See also Notice, 67 Fed. Reg. 42600-42608 (2002) 
(determined that no other condition can warrant the 
presumption of service connection).  However, the Court has 
held that a veteran is not precluded from establishing 
service connection with proof of actual direct causation, 
even if there is no entitlement to the presumption of service 
incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are silent regarding 
any complaints or treatment of BPH or any possibly related 
symptoms.

The veteran's private treatment records show diagnoses of BPH 
and associated treatment years after separation.  None of the 
examiners links the veteran's diagnosed condition to service 
or to herbicide exposure therein.

Without a medical opinion establishing a nexus between 
service and the veteran's current diagnosed condition, 
service connection is not warranted.  As no such medical 
opinion has been submitted here, the veteran's claim for 
service connection is denied.

With regards to the claim for service connection, in 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus with polyneuropathy is denied.

An initial rating of 30 percent, but no higher, for 
hypertensive cardiovascular disease is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

An initial rating in excess of 10 percent for hypertension 
with hypertensive retinopathy is denied.

Service connection for benign prostatic hypertrophy is 
denied.


REMAND

The veteran has claimed entitlement to a compensable rating 
for erectile dysfunction.  He claimed at the December 2005 VA 
examination to have loss of erectile power.  He was not 
questioned regarding any deformity of the penis nor was any 
physical examination of the penis to determine if any 
deformity existed noted in the examination report.  
Adjudication of the claim cannot take place without this 
information as penile deformity is one criteria upon which 
the rating will be determined under DC 7522.

Finally, the veteran's claim for TDIU is impacted by the 
outcome of the claim for a compensable rating for erectile 
dysfunction.  As such, the TDIU claim is inextricably 
intertwined with the other remanded claim.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
TDIU claim is "inextricably intertwined" with the other 
claim, the TDIU claim must also be remanded in accordance 
with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his erectile dysfunction.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and determine the severity 
of his erectile dysfunction to include 
specifically determining if there is 
penile deformity and/or loss of erectile 
power.

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claims on 
appeal and if either remains denied, issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


